DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This is a Final Action in response to a communication submitting amended claims and remarks on November 23, 2021 relating to U.S. Patent Application No. 16/429,562
filed on June 3, 2019. The application claims priority to U.S. Provisional Application No. 62/680,017 filed on June 4, 2018.  Claims 1 and 13 have been amended. Claims 1 – 24 are pending and have been examined.

Response to Arguments

The Remarks filed by Applicant on November 23, 2021 have been fully considered.
With respect to the 35 USC § 101 rejection, Applicant, citing to paragraphs 31 and 32 of the Application, asserts that the present claims provide improvements and enhancements over conventional cryptocurrency transaction systems, by providing for an automated method of ensuring that fraudulent transactions are not processed, (Remarks, p. 12).  Applicant, citing the Federal Circuit’s Enfish decision, also asserts that the instant claims are "not ones in which general-purpose computer components are added after the fact to a fundamental economic practice or mathematical equation, but [are] directed to a See Section 101 rejection below). The additional elements of the claims are recited at a high level of generality, and generally link the abstract idea to blockchain technology and are used as tools to implement the abstract idea with generic computer components, processors, memory and software. The sending and receiving of data (blockchain data / transactions, local trust scores, consensus trust score) elements may be considered to be insignificant extra-solution activity. The 
With respect to the 35 USC § 103 rejection, Applicant has amended independent Claims 1 and 13 to include the limitation "based on the consensus trust score, automatically proceeding with or canceling a blockchain transaction associated with the blockchain address.” Applicant asserts that none of the cited references, particularly Pickover and Ronca, either alone or in combination, disclose the elements in amended independent Claims 1 and 13, (Remarks, pp. 13-15). Examiner respectfully disagrees, Pickover, Ronca and Arora, in combination, disclose all of the elements in amended independent Claims 1 and 13, (See Section 103 rejection below). The Section 103 rejection is maintained.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 24 are rejected pursuant to 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class


Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites  method comprising: acquiring, at a node server, blockchain data for a blockchain address on a blockchain network, wherein the blockchain data includes a plurality of transactions for the blockchain address; generating, at the node server, a local node trust score for the blockchain address based on the blockchain data for the blockchain address, wherein the local node trust score indicates a likelihood that the blockchain address is involved in fraudulent activity; receiving, from a plurality of remote servers, a plurality of additional local trust scores for the blockchain address; determining, at the node server, a consensus trust score based on the local node trust score and the plurality of additional local trust scores, wherein the consensus trust score indicates a consensus value for the local node trust score among the node server and the plurality of remote servers; receiving, at the node server, a trust request for the blockchain address from a requesting device; sending, from the node server, the consensus trust score for the specified blockchain address to the requesting device; and based on the consensus trust score, automatically proceeding with or canceling a blockchain transaction associated with the blockchain address. The abstract idea recited in Claim 1 is the underlined portions of the claim indicated above. The abstract idea recites receiving data for a blockchain address and determining a trust score and receiving additional trust scores for the blockchain address and determining a consensus trust score for the blockchain address which involves the fundamental economic practice of mitigating transactional risk falling under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claim 13 is abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites  a method comprising: acquiring, at a node server, blockchain data for a blockchain address on a blockchain network, wherein the blockchain data includes a plurality of transactions for the blockchain address; generating, at the node server, a local node trust score for the blockchain address based on the blockchain data for the blockchain address, wherein the local node trust score indicates a likelihood that the blockchain address is involved in fraudulent activity; receiving, from a plurality of remote servers, a plurality of additional local trust scores for the blockchain address; determining, at the node server, a consensus trust score based on the local node trust score and the plurality of additional local trust scores, wherein the consensus trust score indicates a consensus value for the local node trust score among the node server and the plurality of remote servers; receiving, at the node server, a trust request for the blockchain address from a requesting device; sending, from the node server, the consensus trust score for the specified blockchain address to the requesting device; and based on the consensus trust score, automatically proceeding with or canceling a blockchain transaction associated with the blockchain address. The additional elements of Claim 1 are the underlined portions of the claim indicated above are tools to implement the abstract idea with generic computer components, processors, memory and software. The sending and receiving of data (blockchain data / transactions, additional local trust scores, consensus trust score) elements may be considered to be insignificant extra-solution activity. The additional elements do not integrate the abstract idea into a practical application.  

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of  Claim 1 amount to no more than tools to implement the abstract idea with generic computer components, processors, memory and software and are insignificant extra-solution activity. Additionally, the limitations of sending and receiving data which are characterized as insignificant extra-solution activity are well understood, routine, and conventional. See MPEP 2106.05(d), 2106.05(g), buySAFE, Inc. v. Google, Inc., 765F.3d 1350, 1355 (Fed. Cir 2014) (computer receives and sends information over a network) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) (storing and retrieving information in memory). Based on the aforementioned and the reasons provided in the discussion of Step 2A, Prong 2 above, the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claims 2 and 14 (generate trust score list and frequency distribution, identify and remove outlier trust scores and determine consensus score), Claims 3 and 15 (generate trust score list and frequency distribution and determine consensus trust score based on a weighted average), Claims 4 and 16 (generate trust score list and frequency distribution determine whether trust score list includes greater than a threshold number of trust scores and determine consensus trust score), Claims 5 and 17 (generate trust score list and frequency distribution, identify outlier trust scores, request new local trust scores and determine consensus score), Claims 6 and 18 (determine local candidate consensus trust score and determine consensus trust score), Claims 7 and 19 (receive additional candidate consensus trust scores and determine consensus trust score), Claims 8 and 20 (receiving a reward payment based on calculation of local trust score and/or consensus trust score), Claims 9 and 21 (receiving a reward payment based on amount of communication between node server and remote servers), Claims 10 and 22 (determine consensus trust score indicates blockchain address involved in fraudulent activity, send a fraud alert), Claims 11 and 23 (acquiring new blockchain data, generating new local node trust score, determining new consensus trust score) and Claims 12 and 24 (receiving new additional local trust scores, determining new consensus trust score) further define and add specificity to the abstract idea. The additional elements do not integrate the abstract idea into a practical application.   
  As such, Claims 1 – 24 are not patent eligible. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6 - 7, 10 - 13, 18 – 19, 22 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pickover et al., US 2018/0357683 A1, (“Pickover”), in view of Ronca et al., U.S. Patent Publication No. 2015/0363783 A1, (“Ronca”), in further view of Arora et al., U.S. Patent Publication No. 2019/0172067 A1, (“Arora”),.

Claim 1:  
Pickover teaches:
A method comprising: acquiring, at a node server, blockchain data for a blockchain address on a blockchain network, wherein the blockchain data includes a plurality of transactions for the blockchain address; (See Pickover, Par. 38 (FIG. 4 illustrates a blockchain methodology 400 for validating and storing rating transactions.))

receiving, from a plurality of remote servers, a plurality of additional local trust scores for the blockchain address; (See Pickover, Fig. 1, Par. 37 (Each computing
node in the computing platform 200 is configured to compute and store blockchain 300. Each data block in the blockchain represents a given set of transaction
data plus a set of all previous transaction data.), Fig. 4, Par. 38 (At step 406, the validating node obtains an identifier from a blockchain comprising previously stored ratings associated with the subject being rated.))

determining, at the node server, a consensus trust score based on the local node trust score and the plurality of additional local trust scores, wherein the consensus trust score indicates a consensus value for the local node trust score among the node server and the plurality of remote servers; (See Pickover, Par. 23 (The computing nodes in the system 100 each are configured to participate in a consensus protocol as peers with one peer being designated as a leader. Any peer can assume the role of leader for a given iteration of the consensus protocol. In general, the leader receives all transactions from the participating peers in the system and creates a new block for the new transaction. The new block is sent
out by the leader node to one or more of the other peer computing nodes (e.g., 104-3 and 104-6 as illustrated in FIG. 1) which double check (validate) that the leader computed the new block properly (i.e., the validating nodes agree by consensus). If consensus is reached, then the computing nodes in the system 100 add the new block to the blockchain they currently maintain.), Fig. 4, Par. 45 (At step 410, the validating node determines that the rating transaction is valid and initiates a consensus protocol that the blockchain be modified with a new block containing the rating transaction. In one embodiment, initiating the consensus protocol comprises generating a proposal that the blockchain be modified with a new data block associated with the rating transaction, and transmitting the proposal to one or more additional validating nodes of the distributed network of nodes.))  

Pickover does not expressly disclose, however Ronca teaches:
generating, at the node server, a local node trust score for the blockchain address based on the blockchain data for the blockchain address, wherein the local node trust score indicates a likelihood that the blockchain address is involved in fraudulent activity;  (See Ronca, Par. 8 (The processor is operable to receive
a request to perform a cryptocurrency transaction with a third party and retrieve block chain information associated with the cryptocurrency transaction. The processor determines the amount associated with the cryptocurrency transaction and calculates a risk score for performing the transaction based in part upon the block chain information and the amount. The processor may be operable to determine whether the risk score indicates suspicious activity by the third party and communicate a notification to the customer that the risk score indicates suspicious activity by the third party.), Par. 9, (The processor is operable
to receive a request from the customer to perform a cryptocurrency transaction with a third party and calculate a risk score for the cryptocurrency transaction. The processor is also operable to determine a number of required validations to confirm the cryptocurrency transaction based at least in part upon the risk score. The process may be further operable to receive a number of validations from a plurality of miners and compare the number of received validations to the number of required validations.), Par. 165 (In some embodiments, cryptocurrency risk
detection engine 232 may weight each of the factor scores depending on the importance to risk of fraud. For example, there may be a high concern related foreign IP addresses and thus cryptocurrency risk detection engine 232 may weight that factor score by two when calculating the risk score.))

based on the consensus trust score, automatically proceeding with or canceling a blockchain transaction associated with the blockchain address. (See Ronca, Par. 9, (The processor is operable to send a notification to the third party that the cryptocurrency transaction is confirmed or send a notification to the customer and the third party that the cryptocurrency transaction is not confirmed and communicate a request to the customer to retransmit the cryptocurrency associated with the cryptocurrency transaction.), Par. 18. (Security may be increased for the enterprise because the system automatically alerts the enterprise of any suspicious transactions, allowing the enterprise to take preventative action before letting the transaction move forward. Another technical advantage of one embodiment includes aggregating information regarding a user's past behavior in cryptocurrency transactions in order to mitigate the risk of fraud.), Par. 19 (The customer may be alerted of suspicious activity of a third party and therefore choose to not participate in the transaction. Security may be increased for the enterprise because it uses past information about a customer or third party to mitigate fraud and determine whether to approve the current transaction.), Par. 124 (Transaction engine 220 may do so using a recipient cryptocurrency address, recipient public key, or any other suitable cryptocurrency information associated
with the recipient.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Pickover discussed above, a step for generating a trust score for a transaction based on blockchain data and determining whether the score indicates suspicious activity, as taught by Ronca.  Pickover teaches embodiments for validating and storing rating transactions on a blockchain. It would have been obvious for Pickover to add a step for generating a trust score for a transaction based on blockchain data and determining whether the score indicates suspicious activity so as to allow the system detect suspicious or fraudulent activity from the blockchain data. Since the claimed invention is merely a combination of old elements, Pickover’s  validating and storing rating transactions on a blockchain and Ronca’s generating a trust score for a transaction based on blockchain data and determining whether the score indicates suspicious activity, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Pickover discloses (Fig. 5, Par. 48) FIG. 5 illustrates a methodology 500 for a client device or some other source to generate and send a query to a blockchain system. For example, the query may comprise one or more of a count rating query, a fake rating query, a sentiment query, a feature query and a cohort query.

Pickover does not expressly disclose, however Arora teaches:
receiving, at the node server, a trust request for the blockchain address from a requesting device; (See Arora, Par. 22 (As part of the system 100, the payer device 108 or payee device 110 may submit a proposed blockchain transaction
to the processing server 102 for risk scoring.))

sending, from the node server, the consensus trust score for the specified blockchain address to the requesting device; and (See Arora  24 (The processing server 102 may then determine a risk score for the transaction based on at least the identified transaction data values. This data may be considered against other transactions conducted by the transacting entity that are considered to be genuine (e.g., that lack indicators of fraud) to determine the risk score, which may be a measure of the trustworthiness of the transacting entity and the particular transaction (e.g., if the proposed transaction is genuine or potentially fraudulent based on the history, proximity to other transactions, similarity or difference to
past fraudulent or genuine transactions, etc.). The processing server 102 may electronically transmit the determined risk score to the user device, where the user may use the score to determine whether or not to proceed with the proposed blockchain transaction.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Pickover discussed above, a step for receiving a trust request for a blockchain address and transmitting the trust score to the requestor, as taught by Arora.  Pickover teaches embodiments for validating and storing rating transactions on a blockchain. It would have been obvious for Pickover to add a step for receiving a trust request for a blockchain address and transmitting the trust score to the requestor so as to allow the requestor to determine whether to proceed with a transaction. Since the claimed invention is merely a combination of old elements, Pickover’s validating and storing rating transactions on a blockchain and Arora’s receiving a trust request for a blockchain address and transmitting the trust score to the requestor, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 6:
Pickover, Ronca and Arora teach each and every element of Claim 1 above.
Pickover further teaches:
determining, at the node server, a local candidate consensus trust score based on the local node trust score and the plurality of additional local trust scores; and  (See Pickover, Fig. 4, Par. 45 (At step 410, the validating node determines that the rating transaction is valid and initiates a consensus protocol that the blockchain be modified with a new block containing the rating transaction. In one embodiment, initiating the consensus protocol comprises generating a proposal that the blockchain be modified with a new data block associated with the rating transaction, and transmitting the proposal to one or more additional validating nodes of the distributed network of nodes.)) 

determining, at the node server, the consensus trust score based on the candidate consensus trust score. (See Pickover, Fig. 4, Par. 45 (At step 410, the validating node determines that the rating transaction is valid and initiates a consensus protocol that the blockchain be modified with a new block containing the rating transaction. In one embodiment, initiating the consensus protocol comprises generating a proposal that the blockchain be modified with a new data block associated with the rating transaction, and transmitting the proposal to one or more additional validating nodes of the distributed network of nodes.))

Claim 7:
Pickover, Ronca and Arora teach each and every element of Claim 6 above.
Pickover further teaches:
receiving, from the plurality of remote servers, a plurality of additional candidate consensus trust scores for the blockchain address; and (See Pickover, Fig. 4, Par. 45 (At step 410, the validating node determines that the rating transaction is valid and initiates a consensus protocol that the blockchain be modified with a new block containing the rating transaction. In one embodiment, initiating the consensus protocol comprises generating a proposal that the blockchain be modified with a new data block associated with the rating transaction, and transmitting the proposal to one or more additional validating nodes of the distributed network of nodes.))

determining, at the node server, the consensus trust score based on the local candidate consensus trust score and the plurality of additional candidate consensus trust scores.  (See Pickover, Fig. 4, Par. 45 (At step 410, the validating node determines that the rating transaction is valid and initiates a consensus protocol that the blockchain be modified with a new block containing the rating transaction. In one embodiment, initiating the consensus protocol comprises generating a proposal that the blockchain be modified with a new data block associated with the rating transaction, and transmitting the proposal to one or more additional validating nodes of the distributed network of nodes.))

Claim 10:
Pickover, Ronca and Arora teach each and every element of Claim 1 above.
Pickover does not expressly disclose, however Ronca teaches:
determining, at the node server, that the consensus trust score indicates that the blockchain address is likely involved in fraudulent activity; and  (See Ronca, Fig. 8, Par. 272 (If alert engine 230, in step 822, determines the cryptocurrency transaction is suspicious based at least in part upon the user profile, then the method continues to step 824. In step 824, alert engine 230 communicates an alert to the enterprise that the cryptocurrency transaction is potentially suspicious.))

sending a fraud alert to a fraud alert requesting device in response to determining that the consensus trust score indicates that the blockchain address is likely involved in fraudulent activity.  (See Ronca, Fig. 8, Par. 272 (If alert engine 230, in step 822, determines the cryptocurrency transaction is suspicious based at least in part upon the user profile, then the method continues to step 824. In step 824, alert engine 230 communicates an alert to the enterprise that the cryptocurrency transaction is potentially suspicious.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Pickover discussed above, a step for generating a trust score for a transaction based on blockchain data and determining whether the score indicates suspicious activity, as taught by Ronca.  Pickover teaches embodiments for validating and storing rating transactions on a blockchain. It would have been obvious for Pickover to add a step for generating a trust score for a transaction based on blockchain data and determining whether the score indicates suspicious activity so as to allow the system detect suspicious or fraudulent activity from the blockchain data. Since the claimed invention is merely a combination of old elements, Pickover’s  validating and storing rating transactions on a blockchain and Ronca’s generating a trust score for a transaction based on blockchain data and determining whether the score indicates suspicious activity, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 11:
Pickover, Ronca and Arora teach each and every element of Claim 1 above.
Pickover further teaches:
acquiring, at the node server, new blockchain data for the blockchain address; (See Pickover, Fig. 4, Par. 39 (At step 406, the validating node obtains an identifier from a blockchain comprising previously stored ratings associated with the subject being rated.), Par. 40 (At step 408, the validating node executes a rating logic program for validating the rating transaction based on one or more inputs. The rating logic program is the business logic of a rating process to which participating entities agree upon. In one embodiment, the one or more inputs comprise a rating payload and one or more historical rating transactions.)) 

generating, at the node server, a new local node trust score for the blockchain address based on the new blockchain data; and (See Pickover, Fig. 4, Par. 45 (At step 410, the validating node determines that the rating transaction is valid and initiates a consensus protocol that the blockchain be modified with a new block containing the rating transaction. In one embodiment, initiating the consensus protocol comprises generating a proposal that the blockchain be modified with a new data block associated with the rating transaction, and transmitting the proposal to one or more additional validating nodes of the distributed network of nodes.))

determining, at the node server, a new consensus trust score based on the new local node trust score.  (See Pickover, Fig. 4, Par. 45 (At step 410, the validating node determines that the rating transaction is valid and initiates a consensus protocol that the blockchain be modified with a new block containing the rating transaction. In one embodiment, initiating the consensus protocol comprises generating a proposal that the blockchain be modified with a new data block associated with the rating transaction, and transmitting the proposal to one or more additional validating nodes of the distributed network of nodes.))

Claim 12:
Pickover, Ronca and Arora teach each and every element of Claim 1 above.
Pickover further teaches:
receiving, from the plurality of remote servers, a plurality of new additional local trust scores for the blockchain address; and (See Pickover, Fig. 4, Par. 39 (At step 406, the validating node obtains an identifier from a blockchain comprising previously stored ratings associated with the subject being rated.), Par. 40 (At step 408, the validating node executes a rating logic program for validating the rating transaction based on one or more inputs. The rating logic program is the business logic of a rating process to which participating entities agree upon. In one embodiment, the one or more inputs comprise a rating payload and one or more historical rating transactions.)) 

determining, at the node server, a consensus trust score based on the local node trust score and the plurality of new additional local trust scores. (See Pickover, Fig. 4, Par. 45 (At step 410, the validating node determines that the rating transaction is valid and initiates a consensus protocol that the blockchain be modified with a new block containing the rating transaction. In one embodiment, initiating the consensus protocol comprises generating a proposal that the blockchain be modified with a new data block associated with the rating transaction, and transmitting the proposal to one or more additional validating nodes of the distributed network of nodes.))

Claim 13:
Pickover teaches:
A system comprising: one or more memory components configured to store blockchain data for a blockchain address on a blockchain network, wherein the blockchain data includes a plurality of transactions for the blockchain address; and (See Pickover, Par. 38 (FIG. 4 illustrates a blockchain methodology 400 for validating and storing rating transactions.))

receive, from a plurality of remote servers, a plurality of additional local trust scores for the blockchain address; (See Pickover, Fig. 1, Par. 37 (Each computing
node in the computing platform 200 is configured to compute and store blockchain 300. Each data block in the blockchain represents a given set of transaction
data plus a set of all previous transaction data.), Fig. 4, Par. 38 (At step 406, the validating node obtains an identifier from a blockchain comprising previously stored ratings associated with the subject being rated.))

determine a consensus trust score based on the local node trust score and the plurality of additional local trust scores, wherein the consensus trust score indicates a consensus value for the local node trust score among the plurality of remote servers; (See Pickover, Par. 23 (The computing nodes in the system 100 each are configured to participate in a consensus protocol as peers with one peer being designated as a leader. Any peer canassume the role of leader for a given iteration of the consensus protocol. In general, the leader receives all transactions from the participating peers in the system and creates a new block for the new transaction. The new block is sent out by the leader node to one or more of the other peer computing nodes (e.g., 104-3 and 104-6 as illustrated in FIG. 1) which double check (validate) that the leader computed the new block properly (i.e., the validating nodes agree by consensus). If consensus is reached, then the computing nodes in the system 100 add the new block to the blockchain they currently maintain.), Fig. 4, Par. 45 (At step 410, the validating node determines that the rating transaction is valid and initiates a consensus protocol that the blockchain be modified with a new block containing the rating transaction. In one embodiment, initiating the consensus protocol comprises generating a proposal that the blockchain be modified with a new data block associated with the rating transaction, and transmitting the proposal to one or more additional validating nodes of the distributed network of nodes.))  

Pickover does not expressly disclose, however Ronca teaches:
one or more processing units configured to execute computer-readable instructions that cause the one or more processing units to: generate a local node trust score for the blockchain address based on the blockchain data for the blockchain address, wherein the local node trust score indicates a likelihood that the blockchain address is involved in fraudulent activity; generating, at the node server, a local node trust score for the blockchain address based on the blockchain data for the blockchain address, wherein the local node trust score indicates a likelihood that the blockchain address is involved in fraudulent activity;  (See Ronca, Par. 8 (The processor is operable to receive a request to perform a cryptocurrency transaction with a third party and retrieve block chain information associated with the cryptocurrency transaction. The processor determines the amount associated with the cryptocurrency transaction and calculates a risk score for performing the transaction based in part upon the block chain information and the amount. The processor may be operable to determine whether the risk score indicates suspicious activity by the third party and communicate a notification to the customer that the risk score indicates suspicious activity by the third party.), Par. 9, (The processor is operable to receive a request from the customer to perform a cryptocurrency transaction with a third party and calculate a risk score for the cryptocurrency transaction. The processor is also operable to determine a number of required validations to confirm the cryptocurrency transaction based at least in part upon the risk score. The process may be further operable to receive a number of validations from a plurality of miners and compare the number of received validations to the number of required validations.),  Par. 165 (In some embodiments, cryptocurrency risk detection engine 232 may weight each of the factor scores depending on the importance to risk of fraud. For example, there may be a high concern related foreign IP addresses and thus cryptocurrency risk detection engine 232 may weight that factor score by two when calculating the risk score.))

based on the consensus trust score, automatically proceed with or cancel a blockchain transaction associated with the blockchain address. (See Ronca, Par. 9, (The processor is operable to send a notification to the third party that the cryptocurrency transaction is confirmed or send a notification to the customer and the third party that the cryptocurrency transaction is not confirmed and communicate a request to the customer to retransmit the cryptocurrency associated with the cryptocurrency transaction.), Par. 18. (Security may be increased for the enterprise because the system automatically alerts the enterprise of any suspicious transactions, allowing the enterprise to take preventative action before letting the transaction move forward. Another technical advantage of one embodiment includes aggregating information regarding a user's past behavior in cryptocurrency transactions in order to mitigate the risk of fraud.), Par. 19 (The customer may be alerted of suspicious activity of a third party and therefore choose to not participate in the transaction. Security may be increased for the enterprise because it uses past information about a customer or third party to mitigate fraud and determine whether to approve the current transaction.), Par. 124 (Transaction engine 220 may do so using a recipient cryptocurrency address, recipient public key, or any other suitable cryptocurrency information associated
with the recipient.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Pickover discussed above, a step for generating a trust score for a transaction based on blockchain data and determining whether the score indicates suspicious activity, as taught by Ronca.  Pickover teaches embodiments for validating and storing rating transactions on a blockchain. It would have been obvious for Pickover to add a step for generating a trust score for a transaction based on blockchain data and determining whether the score indicates suspicious activity so as to allow the system detect suspicious or fraudulent activity from the blockchain data. Since the claimed invention is merely a combination of old elements, Pickover’s  validating and storing rating transactions on a blockchain and Ronca’s generating a trust score for a transaction based on blockchain data and determining whether the score indicates suspicious activity, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Pickover discloses (Fig. 5, Par. 48) FIG. 5 illustrates a methodology 500 for a client device or some other source to generate and send a query to a blockchain system. For example, the query may comprise one or more of a count rating query, a fake rating query, a sentiment query, a feature query and a cohort query.

Pickover does not expressly disclose, however Arora teaches:
receive a trust request for the blockchain address from a requesting device; 
(See Arora, Par. 22 (As part of the system 100, the payer device 108 or payee device 110 may submit a proposed blockchain transaction to the processing server 102 for risk scoring.))

send the consensus trust score for the specified blockchain address to the requesting device; and (See Arora  24 (The processing server 102 may then determine a risk score for the transaction based on at least the identified transaction data values. This data may be considered against other transactions conducted by the transacting entity that are considered to be genuine (e.g., that lack indicators of fraud) to determine the risk score, which may be a measure of the trustworthiness of the transacting entity and the particular transaction (e.g., if the proposed transaction is genuine or potentially fraudulent based on the history, proximity to other transactions, similarity or difference to past fraudulent or genuine transactions, etc.). The processing server 102 may electronically transmit the determined risk score to the user device, where the user may use the score to determine whether or not to proceed with the proposed blockchain transaction.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Pickover discussed above, a step for receiving a trust request for a blockchain address and transmitting the trust score to the requestor, as taught by Arora.  Pickover teaches embodiments for validating and storing rating transactions on a blockchain. It would have been obvious for Pickover to add a step for receiving a trust request for a blockchain address and transmitting the trust score to the requestor so as to allow the requestor to determine whether to proceed with a transaction. Since the claimed invention is merely a combination of old elements, Pickover’s validating and storing rating transactions on a blockchain and Arora’s receiving a trust request for a blockchain address and transmitting the trust score to the requestor, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 18:
Pickover, Ronca and Arora teach each and every element of Claim 13 above.
Pickover further teaches:
determine a local candidate consensus trust score based on the local node trust score and the plurality of additional local trust scores; and (See Pickover, Fig. 4, Par. 45 (At step 410, the validating node determines that the rating transaction is valid and initiates a consensus protocol that the blockchain be modified with a new block containing the rating transaction. In one embodiment, initiating the consensus protocol comprises generating a proposal that the blockchain be modified with a new data block associated with the rating transaction, and transmitting the proposal to one or more additional validating nodes of the distributed network of nodes.))

determine the consensus trust score based on the candidate consensus trust score. (See Pickover, Fig. 4, Par. 45 (At step 410, the validating node determines that the rating transaction is valid and initiates a consensus protocol that the blockchain be modified with a new block containing the rating transaction. In one embodiment, initiating the consensus protocol comprises generating a proposal that the blockchain be modified with a new data block associated with the rating transaction, and transmitting the proposal to one or more additional validating nodes of the distributed network of nodes.))

Claim 19:
Pickover, Ronca and Arora teach each and every element of Claim 13 above.
Pickover further teaches:
receive, from the plurality of remote servers, a plurality of additional candidate consensus trust scores for the blockchain address; and (See Pickover, Fig. 4, Par. 45 (At step 410, the validating node determines that the rating transaction is valid and initiates a consensus protocol that the blockchain be modified with a new block containing the rating transaction. In one embodiment, initiating the consensus protocol comprises generating a proposal that the blockchain be modified with a new data block associated with the rating transaction, and transmitting the proposal to one or more additional validating nodes of the distributed network of nodes.))

determine the consensus trust score based on the local candidate consensus trust score and the plurality of additional candidate consensus trust scores. (See Pickover, Fig. 4, Par. 45 (At step 410, the validating node determines that the rating transaction is valid and initiates a consensus protocol that the blockchain be modified with a new block containing the rating transaction. In one embodiment, initiating the consensus protocol comprises generating a proposal that the blockchain be modified with a new data block associated with the rating transaction, and transmitting the proposal to one or more additional validating nodes of the distributed network of nodes.))

Claim 22:
Pickover, Ronca and Arora teach each and every element of Claim 13 above.
Pickover does not expressly disclose, however Ronca teaches:
determine that the consensus trust score indicates that the blockchain address is likely involved in fraudulent activity; and  (See Ronca, Fig. 8, Par. 272 (If alert engine 230, in step 822, determines the cryptocurrency transaction is suspicious based at least in part upon the user profile, then the method continues to step 824. In step 824, alert engine 230 communicates an alert to the enterprise that the cryptocurrency transaction is potentially suspicious.))

send a fraud alert to a fraud alert requesting device in response to determining that the consensus trust score indicates that the blockchain address is likely involved in fraudulent activity.  (See Ronca, Fig. 8, Par. 272 (If alert engine 230, in step 822, determines the cryptocurrency transaction is suspicious based at least in part upon the user profile, then the method continues to step 824. In step 824, alert engine 230 communicates an alert to the enterprise that the cryptocurrency transaction is potentially suspicious.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Pickover discussed above, a step for generating a trust score for a transaction based on blockchain data and determining whether the score indicates suspicious activity, as taught by Ronca.  Pickover teaches embodiments for validating and storing rating transactions on a blockchain. It would have been obvious for Pickover to add a step for generating a trust score for a transaction based on blockchain data and determining whether the score indicates suspicious activity so as to allow the system detect suspicious or fraudulent activity from the blockchain data. Since the claimed invention is merely a combination of old elements, Pickover’s  validating and storing rating transactions on a blockchain and Ronca’s generating a trust score for a transaction based on blockchain data and determining whether the score indicates suspicious activity, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 23:
Pickover, Ronca and Arora teach each and every element of Claim 13 above.
Pickover further teaches:
acquire new blockchain data for the blockchain address; (See Pickover, Fig. 4, Par. 39 (At step 406, the validating node obtains an identifier from a blockchain comprising previously stored ratings associated with the subject being rated.), Par. 40 (At step 408, the validating node executes a rating logic program for validating the rating transaction based on one or more inputs. The rating logic program is the business logic of a rating process to which participating entities agree upon. In one 
embodiment, the one or more inputs comprise a rating payload and one or more historical rating transactions.))

generate a new local node trust score for the blockchain address based on the new blockchain data; and (See Pickover, Fig. 4, Par. 45 (At step 410, the validating node determines that the rating transaction is valid and initiates a consensus protocol that the blockchain be modified with a new block containing the rating transaction. In one embodiment, initiating the consensus protocol comprises generating a proposal that the blockchain be modified with a new data block associated with the rating transaction, and transmitting the proposal to one or more additional validating nodes of the distributed network of nodes.))

determine a new consensus trust score based on the new local node trust score.  (See Pickover, Fig. 4, Par. 45 (At step 410, the validating node determines that the rating transaction is valid and initiates a consensus protocol that the blockchain be modified with a new block containing the rating transaction. In one embodiment, initiating the consensus protocol comprises generating a proposal that the blockchain be modified with a new data block associated with the rating transaction, and transmitting the proposal to one or more additional validating nodes of the distributed network of nodes.))

Claim 24:
Pickover, Ronca and Arora teach each and every element of Claim 13 above.
Pickover further teaches:
receive, from the plurality of remote servers, a plurality of new additional local trust scores for the blockchain address; and (See Pickover, Fig. 4, Par. 39 (At step 406, the validating node obtains an identifier from a blockchain comprising previously stored ratings associated with the subject being rated.), Par. 40 (At step 408, the validating node executes a rating logic program for validating the rating transaction based on one or more inputs. The rating logic program is the business logic of a rating process to which participating entities agree upon. In one 
embodiment, the one or more inputs comprise a rating payload and one or more historical rating transactions.))

determine a consensus trust score based on the local node trust score and the plurality of new additional local trust scores. (See Pickover, Fig. 4, Par. 45 (At step 410, the validating node determines that the rating transaction is valid and initiates a consensus protocol that the blockchain be modified with a new block containing the rating transaction. In one embodiment, initiating the consensus protocol comprises generating a proposal that the blockchain be modified with a new data block associated with the rating transaction, and transmitting the proposal to one or more additional validating nodes of the distributed network of nodes.))

Claims 2 - 5, 8, 9, 14 - 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pickover et al., US 2018/0357683 A1, (“Pickover”), in view of Ronca et al., U.S. Patent Publication No. 2015/0363783 A1, (“Ronca”), in further view of in view of Arora et al., U.S. Patent Publication No. 2019/0172067 A1, (“Arora”), in further view of Tang et al., WO 2015/085393 A1, (“Tang”).

Claim 2:
Pickover, Ronca and Arora teach each and every element of Claim 1 above.
Pickover does not expressly disclose, however Tang teaches:
generating, at the node server, a trust score list including a frequency distribution that includes the local node trust score and the plurality of additional local trust scores; (See Tang, p. 8, lines 1 – 5 (Figure 6 shows a flow diagram providing an example of steps to calculate a Bitcoin account score extending (356) from the steps shown in Figure 4. The Blockchain and weight factor databases (372), updated as shown in Figure 5, are accessed for transaction information relevant to the specified account identifier for which a score has been requested as shown in
Figure 3 (310).))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Pickover discussed above, a step for generating a trust score that includes a frequency distribution, as taught by Tang.  Pickover teaches embodiments for validating and storing rating transactions on a blockchain. It would have been obvious for Pickover to add a step for generating a trust score that includes a frequency distribution so as to provide a better understanding of the trust score distribution. Since the claimed invention is merely a combination of old elements, Pickover’s validating and storing rating transactions on a blockchain and Tang’s generating a trust score that includes a frequency distribution, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Pickover does not expressly disclose, however Arora teaches:
identifying, at the node server, outlier trust scores included in the trust score list; (See Aurora, Par. 25 (Processing server 102 may receive feedback from the user and/or the blockchain network 104 that indicates if the proposed blockchain transaction was conducted and was later found to be fraudulent or genuine.))

removing, at the node server, the identified outlier trust scores; and (See Aurora, Par. 25 (In such cases, the processing server 102 may use such data to improve its determination engine for use in determining future fraud scores. As such, the processing server 102 may continually adjust algorithms used to determine
risk scores based on the success or failure of past risk scores to attempt to optimize determinations and their accuracy.))

determining, at the node server, the consensus trust score based on the trust scores included in the trust score list after removing the identified outlier trust scores. (See Aurora, Par. 25 (In such cases, the processing server 102 may use such data to improve its determination engine for use in determining future fraud scores. As such, the processing server 102 may continually adjust algorithms used to determine risk scores based on the success or failure of past risk scores to attempt to optimize determinations and their accuracy.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Pickover discussed above, a step for identifying and removing an outlier trust score, as taught by Arora.  Pickover teaches embodiments for validating and storing rating transactions on a blockchain. It would have been obvious for Pickover to add a step for identifying and removing an outlier trust score so as to make the consensus trust score more accurate. Since the claimed invention is merely a combination of old elements, Pickover’s validating and storing rating transactions on a blockchain and Arora’s identifying and removing an outlier trust score, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 3:
Pickover, Ronca and Arora teach each and every element of Claim 1 above.
Pickover does not expressly disclose, however Tang teaches:
generating, at the node server, a trust score list including a frequency distribution that includes the local node trust score and the plurality of additional local trust scores; and (See Tang, p. 8, lines 1 – 5 (Figure 6 shows a flow diagram providing an example of steps to calculate a Bitcoin account score extending (356) from the steps shown in Figure 4. The Blockchain and weight factor databases (372), updated as shown in Figure 5, are accessed for transaction information relevant to the specified account identifier for which a score has been requested as shown in
Figure 3 (310).))

determining, at the node server, the consensus trust score based on a weighted average of the local node trust score and the plurality of additional local trust scores in the trust score list. (See Tang, p. 8, lines 7 – 10 (Calculation of value Cid comprises three components (390): a total transaction amount, a negative weighting penalizing longer intervals (ie., lower frequency), and a negative
weighting penalizing greater account age The Bitcoin account score is then calculated as a comparison.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Pickover discussed above, a step for generating a trust score that includes a frequency distribution and determining a weighting of the scores, as taught by Tang.  Pickover teaches embodiments for validating and storing rating transactions on a blockchain. It would have been obvious for Pickover to add a step for generating a trust score that includes a frequency distribution and determining a weighting of the scores so as to provide a better understanding of the trust score distribution. Since the claimed invention is merely a combination of old elements, Pickover’s validating and storing rating transactions on a blockchain and Tang’s generating a trust score that includes a frequency distribution and determining a weighting of the scores, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 4:
Pickover, Ronca and Arora teach each and every element of Claim 1 above.
Pickover does not expressly disclose, however Tang teaches:
generating, at the node server, a trust score list including a frequency distribution that includes the local node trust score and the plurality of additional local trust scores; (See Tang, p. 8, lines 1 – 5 (Figure 6 shows a flow diagram providing an example of steps to calculate a Bitcoin account score extending (356) from the steps shown in Figure 4. The Blockchain and weight factor databases (372), updated as shown in Figure 5, are accessed for transaction information relevant to the specified account identifier for which a score has been requested as shown in
Figure 3 (310).))

determining, at the node server, whether the trust score list includes greater than a threshold number of trust scores; and (See Tang, p.19, lines 14 – 20 (An increase amount may be rewarded as it reflects currency volume and provides precedent for a transaction level. Transaction frequency may be derived from transaction dates, for example by calculating intervals between each transaction, with transaction frequency typically being positively correlated with rating, such that an increase in transaction frequency is correlated with an increase in the rating. The rating system may be configured to reward increase frequency as higher successful active density means more creditable contributions.))

determining, at the node server, the consensus trust score based on the trust scores included in the trust score list when the trust score list includes greater than the threshold number of trust scores.  (See Tang, p.19, lines 14 – 20 (An increase amount may be rewarded as it reflects currency volume and provides precedent for a transaction level. Transaction frequency may be derived from transaction dates, for example by calculating intervals between each transaction, with transaction frequency typically being positively correlated with rating, such that an increase in transaction frequency is correlated with an increase in the rating. The rating system may be configured to reward increase frequency as higher successful active density means more creditable contributions.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Pickover discussed above, a step for generating a trust score that includes a frequency distribution that indicates an increase in a transactional level, as taught by Tang.  Pickover teaches embodiments for validating and storing rating transactions on a blockchain. It would have been obvious for Pickover to add a step for generating a trust score that includes a frequency distribution that indicates an increase in a transactional level so as to provide a better understanding of the trust score distribution. Since the claimed invention is merely a combination of old elements, Pickover’s validating and storing rating transactions on a blockchain and Tang’s generating a trust score that includes a frequency distribution that indicates an increase in a transactional level, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 5:
Pickover, Ronca and Arora teach each and every element of Claim 1 above.
Pickover does not expressly disclose, however Tang teaches:
generating, at the node server, a trust score list including a frequency distribution that includes the local node trust score and the plurality of additional local trust scores; (See Tang, p. 8, lines 1 – 5 (Figure 6 shows a flow diagram providing an example of steps to calculate a Bitcoin account score extending (356) from the steps shown in Figure 4. The Blockchain and weight factor databases (372), updated as shown in Figure 5, are accessed for transaction information relevant to the specified account identifier for which a score has been requested as shown in
Figure 3 (310).))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Pickover discussed above, a step for generating a trust score that includes a frequency distribution, as taught by Tang.  Pickover teaches embodiments for validating and storing rating transactions on a blockchain. It would have been obvious for Pickover to add a step for generating a trust score that includes a frequency distribution so as to provide a better understanding of the trust score distribution. Since the claimed invention is merely a combination of old elements, Pickover’s validating and storing rating transactions on a blockchain and Tang’s generating a trust score that includes a frequency distribution, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Pickover does not expressly disclose, however Arora teaches:
identifying, at the node server, outlier trust scores included in the trust score list; (See Aurora, Par. 25 (Processing server 102 may receive feedback from the user and/or the blockchain network 104 that indicates if the proposed blockchain transaction was conducted and was later found to be fraudulent or genuine.))

requesting, from the plurality of remote servers, new local trust scores in response to identifying the outlier trust scores; (See Aurora, Par. 25 (Processing server 102 may receive feedback from the user and/or the blockchain network 104 that indicates if the proposed blockchain transaction was conducted and was later found to be fraudulent or genuine. In such cases, the processing server 102 may use such data to improve its determination engine for use in determining future fraud scores. As such, the processing server 102 may continually adjust algorithms used to determine risk scores based on the success or failure of past risk scores to attempt to optimize determinations and their accuracy.))

receiving, at the node server, the new local trust scores; (See Aurora, Par. 25 (Processing server 102 may receive feedback from the user and/or the blockchain network 104 that indicates if the proposed blockchain transaction was conducted and was later found to be fraudulent or genuine. In such cases, the processing server 102 may use such data to improve its determination engine for use in determining future fraud scores. As such, the processing server 102 may continually adjust algorithms used to determine risk scores based on the success or failure of past risk scores to attempt to optimize determinations and their accuracy.))

determining, at the node server, the consensus trust score based on the new local trust scores.  (See Aurora, Par. 25 (In such cases, the processing server 102 may use such data to improve its determination engine for use in determining future fraud scores. As such, the processing server 102 may continually adjust algorithms used to determine risk scores based on the success or failure of past risk scores to attempt to optimize determinations and their accuracy.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Pickover discussed above, a step for identifying and removing an outlier trust score, as taught by Arora.  Pickover teaches embodiments for validating and storing rating transactions on a blockchain. It would have been obvious for Pickover to add a step for identifying and removing an outlier trust score so as to make the consensus trust score more accurate. Since the claimed invention is merely a combination of old elements, Pickover’s validating and storing rating transactions on a blockchain and Arora’s identifying and removing an outlier trust score, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 8:
Pickover, Ronca and Arora teach each and every element of Claim 1 above.
Pickover does not expressly disclose, however, Tang teaches:
receiving, at the node server, a reward payment based on calculation of at least one of the local node trust score and the consensus trust score. (See Tang, p.19, lines 14 – 20 (An increase amount may be rewarded as it reflects currency volume and provides precedent for a transaction level. Transaction frequency may be derived from transaction dates, for example by calculating intervals between each transaction, with transaction frequency typically being positively correlated with rating, such that an increase in transaction frequency is correlated with an increase in the rating. The rating system may be configured to reward increase frequency as higher successful active density means more creditable contributions.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Pickover discussed above, a step for receiving a reward for calculating trust scores, as taught by Tang.  Pickover teaches embodiments for validating and storing rating transactions on a blockchain. It would have been obvious for Pickover to add a step for receiving a reward for calculating trust scores so as to provide an incentive for calculating scores. Since the claimed invention is merely a combination of old elements, Pickover’s validating and storing rating transactions on a blockchain and Tang’s receiving a reward for calculating trust scores, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.
 
Claim 9:
Pickover, Ronca and Arora teach each and every element of Claim 1 above.
Pickover does not expressly disclose, however, Tang teaches:
receiving, at the node server, a reward payment based on an amount of communication between the node server and the plurality of remote servers. (See Tang, p.19, lines 14 – 20 (An increase amount may be rewarded as it reflects currency volume and provides precedent for a transaction level. Transaction frequency may be derived from transaction dates, for example by calculating intervals between each transaction, with transaction frequency typically being positively correlated with rating, such that an increase in transaction frequency is correlated with an increase in the rating. The rating system may be configured to reward increase frequency as higher successful active density means more creditable contributions.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Pickover discussed above, a step for receiving a reward for an increase in transactional level, as taught by Tang.  Pickover teaches embodiments for validating and storing rating transactions on a blockchain. It would have been obvious for Pickover to add a step for receiving a reward for an increase in transactional level so as to provide an incentive for more accurately calculating scores. Since the claimed invention is merely a combination of old elements, Pickover’s validating and storing rating transactions on a blockchain and Tang’s receiving a reward for an increase in transactional value, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 14:
Pickover, Ronca and Arora teach each and every element of Claim 13 above.
Pickover does not expressly disclose, however Tang teaches:
generate a trust score list including a frequency distribution that includes the local node trust score and the plurality of additional local trust scores; (See Tang, p. 8, lines 1 – 5 (Figure 6 shows a flow diagram providing an example of steps to calculate a Bitcoin account score extending (356) from the steps shown in Figure 4. The Blockchain and weight factor databases (372), updated as shown in Figure 5, are accessed for transaction information relevant to the specified account identifier for which a score has been requested as shown in Figure 3 (310).))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Pickover discussed above, a step for generating a trust score that includes a frequency distribution, as taught by Tang.  Pickover teaches embodiments for validating and storing rating transactions on a blockchain. It would have been obvious for Pickover to add a step for generating a trust score that includes a frequency distribution so as to provide a better understanding of the trust score distribution. Since the claimed invention is merely a combination of old elements, Pickover’s validating and storing rating transactions on a blockchain and Tang’s generating a trust score that includes a frequency distribution, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Pickover does not expressly disclose, however Arora teaches:
identify outlier trust scores included in the trust score list; (See Aurora, Par. 25 (Processing server 102 may receive feedback from the user and/or the blockchain network 104 that indicates if the proposed blockchain transaction was conducted and was later found to be fraudulent or genuine.))

remove the identified outlier trust scores; and (See Aurora, Par. 25 (In such cases, the processing server 102 may use such data to improve its determination engine for use in determining future fraud scores. As such, the processing server 102 may continually adjust algorithms used to determine risk scores based on the success or failure of past risk scores to attempt to optimize determinations and their accuracy.))

determine the consensus trust score based on the trust scores included in the trust score list after removing the identified outlier trust scores.  (See Aurora, Par. 25 (In such cases, the processing server 102 may use such data to improve its determination engine for use in determining future fraud scores. As such, the processing server 102 may continually adjust algorithms used to determine
risk scores based on the success or failure of past risk scores to attempt to optimize determinations and their accuracy.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Pickover discussed above, a step for identifying and removing an outlier trust score, as taught by Arora.  Pickover teaches embodiments for validating and storing rating transactions on a blockchain. It would have been obvious for Pickover to add a step for identifying and removing an outlier trust score so as to make the consensus trust score more accurate. Since the claimed invention is merely a combination of old elements, Pickover’s validating and storing rating transactions on a blockchain and Arora’s identifying and removing an outlier trust score, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 15:
Pickover, Ronca and Arora teach each and every element of Claim 13 above.
Pickover does not expressly disclose, however Tang teaches:
generate a trust score list including a frequency distribution that includes the local node trust score and the plurality of additional local trust scores; and (See Tang, p. 8, lines 1 – 5 (Figure 6 shows a flow diagram providing an example of steps to calculate a Bitcoin account score extending (356) from the steps shown in Figure 4. The Blockchain and weight factor databases (372), updated as shown in Figure 5, are accessed for transaction information relevant to the specified account identifier for which a score has been requested as shown in
Figure 3 (310).))

determine the consensus trust score based on a weighted average of the local node trust score and the plurality of additional local trust scores in the trust score list.  (See Tang, p. 8, lines 7 – 10 (Calculation of value Cid comprises three components (390): a total transaction amount, a negative weighting penalizing longer intervals (ie., lower frequency), and a negative weighting penalizing greater account age The Bitcoin account score is then calculated as a comparison.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Pickover discussed above, a step for generating a trust score that includes a frequency distribution and determining a weighting of the scores, as taught by Tang.  Pickover teaches embodiments for validating and storing rating transactions on a blockchain. It would have been obvious for Pickover to add a step for generating a trust score that includes a frequency distribution and determining a weighting of the scores so as to provide a better understanding of the trust score distribution. Since the claimed invention is merely a combination of old elements, Pickover’s validating and storing rating transactions on a blockchain and Tang’s generating a trust score that includes a frequency distribution and determining a weighting of the scores, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 16:
Pickover, Ronca and Arora teach each and every element of Claim 13 above.
Pickover does not expressly disclose, however Tang teaches:
generate a trust score list including a frequency distribution that includes the local node trust score and the plurality of additional local trust scores; (See Tang, p. 8, lines 1 – 5 (Figure 6 shows a flow diagram providing an example of steps to calculate a Bitcoin account score extending (356) from the steps shown in Figure 4. The Blockchain and weight factor databases (372), updated as shown in Figure 5, are accessed for transaction information relevant to the specified account identifier for which a score has been requested as shown in
Figure 3 (310).))

determine whether the trust score list includes greater than a threshold number of trust scores; and (See Tang, p.19, lines 14 – 20 (An increase amount may be rewarded as it reflects currency volume and provides precedent for a transaction level. Transaction frequency may be derived from transaction dates, for example by calculating intervals between each transaction, with transaction frequency typically being positively correlated with rating, such that an increase in transaction frequency is correlated with an increase in the rating. The rating system may be configured to reward increase frequency as higher successful active density means more creditable contributions.))

determine the consensus trust score based on the trust scores included in the trust score list when the trust score list includes greater than the threshold number of trust scores.  (See Tang, p.19, lines 14 – 20 (An increase amount may be rewarded as it reflects currency volume and provides precedent for a transaction level. Transaction frequency may be derived from transaction dates, for example by calculating intervals between each transaction, with transaction frequency typically being positively correlated with rating, such that an increase in transaction frequency is correlated with an increase in the rating. The rating system may be configured to reward increase frequency as higher successful active density means more creditable contributions.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Pickover discussed above, a step for generating a trust score that includes a frequency distribution that indicates an increase in a transactional level, as taught by Tang.  Pickover teaches embodiments for validating and storing rating transactions on a blockchain. It would have been obvious for Pickover to add a step for generating a trust score that includes a frequency distribution that indicates an increase in a transactional level so as to provide a better understanding of the trust score distribution. Since the claimed invention is merely a combination of old elements, Pickover’s validating and storing rating transactions on a blockchain and Tang’s generating a trust score that includes a frequency distribution that indicates an increase in a transactional level, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 17:
Pickover, Ronca and Arora teach each and every element of Claim 13 above.
Pickover does not expressly disclose, however Tang teaches:
generate a trust score list including a frequency distribution that includes the local node trust score and the plurality of additional local trust scores;  (See Tang, p. 8, lines 1 – 5 (Figure 6 shows a flow diagram providing an example of steps to calculate a Bitcoin account score extending (356) from the steps shown in Figure 4. The Blockchain and weight factor databases (372), updated as shown in Figure 5, are accessed for transaction information relevant to the specified account identifier for which a score has been requested as shown in Figure 3 (310).))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Pickover discussed above, a step for generating a trust score that includes a frequency distribution, as taught by Tang.  Pickover teaches embodiments for validating and storing rating transactions on a blockchain. It would have been obvious for Pickover to add a step for generating a trust score that includes a frequency distribution so as to provide a better understanding of the trust score distribution. Since the claimed invention is merely a combination of old elements, Pickover’s validating and storing rating transactions on a blockchain and Tang’s generating a trust score that includes a frequency distribution, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Pickover does not expressly disclose, however Arora teaches:
58Attorney Docket No.: CP-0001-2-US-UTLidentify outlier trust scores included in the trust score list; (See Aurora, Par. 25 (Processing server 102 may receive feedback from the user and/or the blockchain network 104 that indicates if the proposed blockchain transaction was conducted and was later found to be fraudulent or genuine.))

request, from the plurality of remote servers, new local trust scores in response to identifying the outlier trust scores; (See Aurora, Par. 25 (Processing server 102 may receive feedback from the user and/or the blockchain network 104 that indicates if the proposed blockchain transaction was conducted and was later found to be fraudulent or genuine. In such cases, the processing server 102 may use such data to improve its determination engine for use in determining future fraud scores. As such, the processing server 102 may continually adjust algorithms used to determine risk scores based on the success or failure of past risk scores to attempt to optimize determinations and their accuracy.))

receive the new local trust scores; and (See Aurora, Par. 25 (Processing server 102 may receive feedback from the user and/or the blockchain network 104 that indicates if the proposed blockchain transaction was conducted and was later found to be fraudulent or genuine. In such cases, the processing server 102 may use such data to improve its determination engine for use in determining future fraud scores. As such, the processing server 102 may continually adjust algorithms used to determine risk scores based on the success or failure of past risk scores to attempt to optimize determinations and their accuracy.))

determine the consensus trust score based on the new local trust scores.  (See Aurora, Par. 25 (In such cases, the processing server 102 may use such data to improve its determination engine for use in determining future fraud scores. As such, the processing server 102 may continually adjust algorithms used to determine risk scores based on the success or failure of past risk scores to attempt to optimize determinations and their accuracy.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Pickover discussed above, a step for identifying and removing an outlier trust score, as taught by Arora.  Pickover teaches embodiments for validating and storing rating transactions on a blockchain. It would have been obvious for Pickover to add a step for identifying and removing an outlier trust score so as to make the consensus trust score more accurate. Since the claimed invention is merely a combination of old elements, Pickover’s validating and storing rating transactions on a blockchain and Arora’s identifying and removing an outlier trust score, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 20:
Pickover, Ronca and Arora teach each and every element of Claim 13 above.
Pickover does not expressly disclose, however Tang teaches:
receive a reward payment based on calculation of at least one of the local node trust score and the consensus trust score.  (See Tang, p.19, lines 14 – 20 (An increase amount may be rewarded as it reflects currency volume and provides precedent for a transaction level. Transaction frequency may be derived from transaction dates, for example by calculating intervals between each transaction, with transaction frequency typically being positively correlated with rating, such that an increase in transaction frequency is correlated with an increase in the rating. The rating system may be configured to reward increase frequency as higher successful active density means more creditable contributions.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Pickover discussed above, a step for receiving a reward for calculating trust scores, as taught by Tang.  Pickover teaches embodiments for validating and storing rating transactions on a blockchain. It would have been obvious for Pickover to add a step for receiving a reward for calculating trust scores so as to provide an incentive for calculating scores. Since the claimed invention is merely a combination of old elements, Pickover’s validating and storing rating transactions on a blockchain and Tang’s receiving a reward for calculating trust scores, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 21:
Pickover, Ronca and Arora teach each and every element of Claim 13 above.
Pickover does not expressly disclose, however Tang teaches:
receive a reward payment based on an amount of communication with the plurality of remote servers. (See Tang, p.19, lines 14 – 20 (An increase amount may be rewarded as it reflects currency volume and provides precedent for a transaction level. Transaction frequency may be derived from transaction dates, for example by calculating intervals between each transaction, with transaction frequency typically being positively correlated with rating, such that an increase in transaction frequency is correlated with an increase in the rating. The rating system may be configured to reward increase frequency as higher successful active density means more creditable contributions.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Pickover discussed above, a step for receiving a reward for an increase in transactional level, as taught by Tang.  Pickover teaches embodiments for validating and storing rating transactions on a blockchain. It would have been obvious for Pickover to add a step for receiving a reward for an increase in transactional level so as to provide an incentive for more accurately calculating scores. Since the claimed invention is merely a combination of old elements, Pickover’s validating and storing rating transactions on a blockchain and Tang’s receiving a reward for an increase in transactional value, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        1/15/2022